Davis, P. <T.
(dissenting):
The city was not bound, nor was the comptroller authorized to pay until the presentation of the vouchers required by the act. The approval of the commissioners was an essential part of such vouchers, made so by the act itself. The respondents were bound to present to the comptroller such approval, or to satisfy him that it was improperly or unreasonably withheld. Nothing of that *413kind was attempted to be shown. If the city authorities, on such facts being shown to them, had refused to allow and pay the demand, notwithstanding the unreasonable and illegal refusal of the commissioners to approve the account, then the plaintiffs might, upon proper proof, maintain their action. The referee has not, however, thought the question whether or not the commissioners unreasonably withheld their approval, one of sufficient importance to be passed upon by him. To me it seems important that he should not only have found an unreasonable refusal, but also that the fact that the vouchers had been presented to the commissioners and approval refused, on improper grounds, was made known to the city authorities when payment was demanded or before suit brought.
I think there should be a new trial, with costs to abide event.
Judgment affirmed.